In an action in which the plaintiff husband was granted a divorce by a judgment of the Supreme Court, Queens County, dated June 4, 1976, he appeals from so much of the judgment as awarded defendant a counsel fee of $7,500 and the defendant cross-appeals, on the ground of inadequacy, from the same portion of the said judgment. Judgment affirmed insofar as appealed from, with costs to defendant. In our opinion, Special Term did not abuse its discretion in directing the plaintiff to pay a counsel fee or in establishing the amount of the said fee. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.